Case 1:16-cv-00861-LO-MSN Document 268 Filed 01/13/20 Page 1 of 9 PageID# 10265



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION


                                                      )
 VIRGINIA INNOVATION SCIENCES, INC.,                  )   Case No. 1:16-cv-00861 (LO-MSN)
                                                      )
                       Plaintiff,                     )
                                                      )
                v.                                    )
                                                      )
 AMAZON.COM, INC.,                                    )
                                                      )
                       Defendant.                     )
                                                      )

               DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION
                      TO FILE DOCUMENTS UNDER SEAL

        Amazon.com, Inc. (“Amazon”), by counsel, states as follows in support of its Motion to

 File Documents Under Seal pursuant to E.D. Va. Loc. Civ. R. 5.

                                        BACKGROUND

        In this action, Plaintiff Virginia Innovation Sciences, Inc. (“VIS”) has asserted claims for

 patent infringement regarding U.S. Patent Nos. 7,899,492, 8,050,711, 8,903,451, 8,948,814,

 9,118,794, 8,712,471, 9,286,853, and 9,355,611 (collectively, the “’492 patent family”), U.S.

 Patent Nos. 8,135,398 (the “’398 patent”) and 9,369,844 (the “’844 patent”), and U.S. Reissue

 Patent No. RE46,140 (the “’140 patent”). On November 21, 2019, the Court dismissed with

 prejudice the remaining remanded patent infringement claims regarding the ’844 patent alleged by

 VIS.1 Dkt. No. 249. On January 13, 2020, Amazon filed the following documents in this case:




 1
  As this Court knows, the litigation and appeals of the patent infringement allegations in this
 case proceeded in two stages. The first stage concerned the ’492 patent family. On January 5,
 2017, this Court concluded the ’492 patent family was directed to patent-ineligible subject matter
 under 35 U.S.C. § 101 and granted Amazon’s Rule 12(b)(6) motion to dismiss on that basis.
 Dkt. No. 58. Partial judgment was entered with respect to that decision on February 9, 2017 and
Case 1:16-cv-00861-LO-MSN Document 268 Filed 01/13/20 Page 2 of 9 PageID# 10266



       Reply in Support of Amazon’s Motion for Reasonable Attorneys’ Fees Under 35 U.S.C. §
        285; and,

       Reply Declaration of Saina Shamilov in Support of Amazon’s Motion for Reasonable
        Attorneys’ Fees Under 35 U.S.C. § 285 (collectively, the “Confidential Documents”).

        The Confidential Documents contain material designated by Amazon and/or VIS as subject

 to the disclosure restrictions set forth in this Court’s Stipulated Protective Order (Dkt. No. 99),

 thus permitting Amazon to seek the sealing of the Confidential Documents. The information

 designated by Amazon pertains to highly confidential and sensitive information relating to

 Fenwick and Troutman’s representation of Amazon during this litigation, and other highly

 confidential, proprietary, and sensitive business information, the disclosure of which could harm

 the party’s competitive standing. The confidential information designated by VIS pertains to

 deposition testimony from Anne Wong (a.k.a Tiehong (Ann) Wang) dated on June 22, 2017




 VIS appealed that ruling to the United States Court of Appeals for the Federal Circuit. Dkt. Nos.
 74, 77. The Federal Circuit affirmed on April 11, 2018 pursuant to Fed. Cir. R. 36. The second
 stage of litigation concerned the remaining three patents (the ’398 patent, the ’844 patent, and the
 ’140 patent). On January 26, 2018, after claim construction and following the December 22,
 2017 decision from the Court (Dkt. No. 203) on Amazon’s motion for summary judgment (Dkt.
 No. 150), judgment was entered in favor of Amazon with respect to the ’398 patent, ’844 patent,
 and ’140 patent. Dkt. No. 206. VIS appealed. Dkt. No. 205. On July 2, 2019, the Federal
 Circuit affirmed as to the ’398 patent and ’140 patent and vacated in part and remanded as to the
 ’844 patent. Dkt. No. 235.
          On February 14, 2018, after entry of judgment, Amazon filed its first motion for
 attorneys’ fees under 35 U.S.C. § 285 and a request to file certain documents related to that
 motion under seal. See generally Dkt. Nos. 211 to 213 (relating to sealing) and Dkt. Nos. 214 to
 217 (relating to the fee motion). The February 2018 fee motion sought fees in connection
 judgments regarding all the patents at issue in the litigation. On February 23, 2018, this Court
 granted Amazon’s sealing request relating to the February 2018 fee motion. Dkt. No. 219. On
 May 15, 2018, the Court denied without prejudice Amazon’s February 2018 fee motion,
 “declin[ing] to consider this motion until after the resolution of the pending appeals before the
 United States Court of Appeals for the Federal Circuit.” Dkt. No. 234. The Court authorized
 Amazon to “refile this motion after the appeals are resolved, if Defendant has good cause to do
 so.” Id. Now that the Federal Circuit appeals have been resolved as to all the patents at issue in
 this litigation, Amazon has submitted its Renewed Fee Motion.


                                                  2
Case 1:16-cv-00861-LO-MSN Document 268 Filed 01/13/20 Page 3 of 9 PageID# 10267



 (previously filed under seal as Exhibit 6 to the Shamilov Declaration, Dkt. No. 255-6)2 and

 Opening Expert Report of Dr. Melendez (previously filed as Exhibit E, Dkt. No. 152-1).3

         Amazon’s Reply in Support of the Fee Memorandum and the Reply Declaration of Saina

 Shamilov contain references to this information. Amazon is filing the Confidential Documents as

 sealed documents through the Court’s ECF system pending the Court’s decision on Amazon’s

 Motion.

         Redacted copies of Amazon’s Reply and the Reply Declaration of Saina Shamilov have

 been filed on the Court’s public docket.

                                            ARGUMENT

         The Fourth Circuit has established both substantive and procedural requirements that a

 district court must follow in reviewing a motion to seal materials or testimony. Va. Dep’t. of State

 Police v. The Washington Post, 386 F.567, 576 (4th Cir. 2004).4 Substantively, the Court must

 determine the source of the public’s right to access and then weigh the appropriate competing

 interests. Id. Procedurally, the district court must: (A) provide notice to the public and give the

 public an opportunity to object to the sealing, (B) consider less drastic alternatives to sealing, and

 (C) provide specific findings in support of the decision to seal and the rejection of alternatives.

 Ashcraft v. Conoco, Inc., 218 F.3d 282, 288 (4th Cir. 2000). As was the case when the Court

 examined these documents in connection with the prior fee motion, these prerequisites are satisfied

 here.




 2
   The Court granted the request to seal Exhibit 6 on December 26, 2019. Dkt. No. 261.
 3
   The Court granted the request to seal Exhibit E on October 2, 2017. Dkt. No. 165.
 4
   While Federal Circuit law governs substantive issues in patent cases, the law of the Fourth
 Circuit governs motions to seal. Level 3 Comm’s., LLC v. Limelight Networks, Inc., 611 F. Supp.
 2d 572, 575 (E.D. Va. 2009).


                                                   3
Case 1:16-cv-00861-LO-MSN Document 268 Filed 01/13/20 Page 4 of 9 PageID# 10268



         A.      Sources for Public’s Right of Access

         The right of the public to access documents or materials filed in a district court derives

 from two sources – the common law and the First Amendment. Washington Post, 386 F.3d at 575.

 While the common law recognizes a general right to inspect and copy public records and

 documents, including judicial records and documents, that right is not absolute and courts may

 properly deny access to court records and files where such access “might become a vehicle for

 improper purposes.” Nixon v. Warner Comm’s., Inc., 435 U.S. 589, 597-98 (1978). Whether to

 allow access to court records under the common law right of public access is “left to the sound

 discretion of the court . . . in light of the relevant facts and circumstances of the particular case.”

 Id. at 598. In particular, “courts have refused to permit their files to serve . . . as sources of business

 information that might harm a litigant’s competitive standing.” Id. Thus, the common law

 presumption of common law access to all judicial records “can be rebutted if countervailing

 interests heavily outweigh the public interests in access.” Rushford v. New Yorker Magazine, Inc.,

 846 F.2d 249, 253 (4th Cir. 1988). The Court must weigh the competing public and private

 interests to determine if the party seeking to overcome the common law presumption in favor of

 public access has met its burden of showing “some significant interest that outweighs the

 presumption.” Id.       A corporation’s “strong interest in preserving the confidentiality of its

 proprietary and trade-secret information . . . may justify partial sealing of court records.” Doe v.

 Public Citizen, 749 F.3d 246, 269 (4th Cir. 2014); see also U.S. Home Corp. v. Settlers Crossing,

 LLC, No. DKC-08-18623, 2013 U.S. Dist. LEXIS 98285, at *19 (D. Md. July 15, 2013) (observing

 that the pleadings and “exhibits contain proprietary business information and sensitive financial

 information that remains relevant to their business”).




                                                     4
Case 1:16-cv-00861-LO-MSN Document 268 Filed 01/13/20 Page 5 of 9 PageID# 10269



        In contrast, the First Amendment to the U.S. Constitution presumes a public right to access

 only particular judicial records and documents. Washington Post, 386 F.3d at 575. See also ACLU

 v. Holder, 673 F.3d 245, 252 (4th Cir. Mar. 28, 2011). While the common law right of access

 attaches to all judicial records and documents, the First Amendment guarantee of access to civil

 court proceedings extends only to trial proceedings and to dispositive motions and hearings.

 Washington Post, 386 F.3d at 578–79.

        Here, Amazon seeks to seal documents it submits in support of its Reply in support of its

 Motion for Reasonable Attorneys’ Fees Under 35 U.S.C. § 285. The Confidential Documents are

 more fully described above. Amazon and VIS have requested that all of these documents be

 marked as containing confidential information. Accordingly, under this Court’s Protective Order

 and the Texas Protective Order, Amazon now seeks the sealing of the Confidential Documents

 when filed with the Court. Because the materials that Amazon seeks to seal do not pertain to a

 dispositive motion, only the common law right of access to judicial records apply.

        B.      Public Notice

        Amazon has filed contemporaneously herewith a Notice of this Motion to be docketed by

 the Clerk, which will provide the public with an opportunity to bring objections, if any, to sealing

 the Confidential Documents. The Court does not need to provide individual notice to the public

 of each document that is to be sealed. In re Knight Pub. Co., 743 F.2d 231, 235 (4th Cir. 1984).

 It is sufficient to docket the notice “reasonably in advance of deciding the issue.” Id.

        C.      Less Drastic Alternatives

        Amazon requests sealing of the Confidential Documents because Amazon and VIS have

 marked the Confidential Documents as containing information subject to the disclosure restrictions

 set forth in this Court’s Protective Order (Dkt. No. 99). Specifically, the Confidential Documents




                                                  5
Case 1:16-cv-00861-LO-MSN Document 268 Filed 01/13/20 Page 6 of 9 PageID# 10270



 include proprietary and confidential business and financial information and other highly

 confidential and sensitive information relating to Fenwick and Troutman’s representation of

 Amazon during this litigation, which have been designated as “HIGHLY CONFIDENTIAL –

 ATTORNEYS’ EYES ONLY.” The Confidential Documents also include a deposition transcript

 marked “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” under the protective order

 (see Dkt. No. 99 at Section 5.2(b)).

        Sealing the Confidential Documents is necessary to avoid the public disclosure of the

 confidential information Amazon and VIS have identified in the Confidential Documents because

 no procedure other than filing under seal will be sufficient to preserve the confidentiality of the

 information. See, e.g., Walker Systems, Inc. v. Hubbell, Inc., 188 F.R.D. 428, 429 (S.D. W. Va.

 1999) (stating “[w]here … the information sought to be protected concerns documents that the

 parties in good faith believe contain trade secrets or other confidential information, and the orders

 are routinely agreed upon by the parties, such orders should be granted”) (citing Bayer AG & Miles,

 Inc. v. Barr Labs., Inc., 162 F.R.D. 456, 465 (S.D.N.Y. 1995); Fed. R. Civ. P. 26(c)). Further, this

 Court has approved the sealing of billing records and other documentation submitted in connection

 with motions seeking reasonable attorneys’ fees, including in this case in connection with

 Amazon’s February 2018 fee motion. See Dkt. No. 219; see also BMG Rights Mgmt. (US) LLC v.

 Cox Communs., Inc., 234 F. Supp. 3d 760, 785 (E.D. Va. 2017) (granting motion to seal

 confidential business information submitted in connection with motion for costs and attorneys’

 fees in copyright infringement action, including billing records, where information was covered

 by a protective order, the parties’ complied with the procedural requirements of Local Civil Rule

 5, and no objections were noted), vacated on other grounds, No. 16-1972, No. 17-1352, No. 17-

 1353, 2018 WL 650316 (4th Cir. Feb. 1, 2018); see also Swimways Corp. v. Aqua-Leisure Indus.,




                                                  6
Case 1:16-cv-00861-LO-MSN Document 268 Filed 01/13/20 Page 7 of 9 PageID# 10271



 No. 2:16cv260, 2017 U.S. Dist. LEXIS 119856, at *10 n.5 (E.D. Va. July 31, 2017) (authorizing

 sealing of unredacted billing records submitted in connection with motion for sanctions pursuant

 to Fed. R. Civ. P. 37(a) seeking attorneys’ fees); Chaudhry v. Gallerizzo, 174 F.3d 394, 402 (4th

 Cir. 1999) (noting that “correspondence, bills, ledgers, statements, and time records which also

 reveal the motive of the client in seeking representation, litigation strategy, or the specific nature

 of the services provided, such as researching particular areas of law, fall within the [attorney-

 client] privilege”).

         As indicated above, redacted versions of Amazon’s Reply and the Reply Declaration of

 Saina Shamilov have been filed on the Court’s public docket.

         D.      Specific Findings

         As stated above, Amazon has represented that the Confidential Documents, which have

 been appropriately marked and filed under seal pending the resolution of this Motion, contain

 Amazon and VIS’s highly sensitive information, including highly confidential and sensitive

 information relating to Fenwick and Troutman’s representation of Amazon during this litigation

 and other highly confidential, proprietary, and sensitive business information, the disclosure of

 which could harm the party’s competitive standing. The Confidential Documents also include a

 deposition transcript marked “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

 Amazon’s Reply in support of the Fee Memorandum and the Reply Declaration of Saina Shamilov

 contain references to this confidential and highly sensitive, proprietary information.           This

 confidential information has not been made public. As recognized by Federal Rule of Civil

 Procedure 26(c) and case law, it is appropriate for federal courts to protect the confidentiality of

 information such as that referenced in the Confidential Documents, and there is no competing

 interest which would justify disclosure of this information.




                                                   7
Case 1:16-cv-00861-LO-MSN Document 268 Filed 01/13/20 Page 8 of 9 PageID# 10272



        Furthermore, no evidence exists to suggest that the public has already had access to the

 information sought to be filed under seal. Nor is there any showing that the facts and claims at

 issue concern or rise to the level of “important historical events.” Absent information to the

 contrary, the parties’ desire to protect sensitive information outweighs the public’s common law

 right to access judicial documents, thereby justifying sealing the Confidential Documents at issue

 in this motion.

        Given the confidential nature of the Confidential Documents and the necessity of filing

 those documents with the Court, there is no alternative other than filing under seal that will protect

 such information from disclosure to the public.         Redacted copies of the Reply and Reply

 Declaration of Saina Shamilov have been filed on the Court’s public docket. The confidential and

 competitively sensitive nature of the Confidential Documents outweighs the public’s right of

 access to judicial records in this case. Amazon therefore seeks the sealing of the Confidential

 Documents pursuant to Local Civil Rule 5.

                                           CONCLUSION

        For the foregoing reasons, Amazon requests that the Court grant its Motion and enter the

 attached proposed Order providing for the sealing of the Confidential Documents.

  Dated: January 13, 2020                              Respectfully submitted,

                                                       AMAZON.COM, INC.

  Of counsel:
                                                       /s/ Laura Anne Kuykendall
  J. David Hadden*
  dhadden@fenwick.com
  Saina Shamilov*
  sshamilov@fenwick.com
  Todd Gregorian*
  tgregorian@fenwick
  Jeffrey Ware*
  jware@fenwick.com



                                                   8
Case 1:16-cv-00861-LO-MSN Document 268 Filed 01/13/20 Page 9 of 9 PageID# 10273



  Dargaye Churnet*                         Robert A. Angle (VSB No. 37691)
  dchurnet@fenwick.com                       robert.angle@troutmansanders.com
  Ravi Ranganath *                         Laura Anne Kuykendall (VSB No. 82318)
  rranganath@fenwick.com                     la.kuykendall@troutmansanders.com
  Sapna Mehta*                             TROUTMAN SANDERS LLP
  smehta@fenwick.com                       1001 Haxall Point
  Jessica M. Kaempf*                       Richmond, Virginia 23219
  jkaempf@fenwick.com                      Telephone: (804) 697-1468
  FENWICK & WEST LLP                       Facsimile: (804) 697-1339
  Silicon Valley Center
  801 California Street                    Mary Catherine Zinsner (VSB No. 31397)
  Mountain View, CA 94041                    mary.zinsner@troutman.com
  Telephone: (650) 988-8500                TROUTMAN SANDERS LLP
  Facsimile: (650) 938-5200                1850 Towers Crescent Plaza, Suite 500
                                           Tysons Corner, VA 22182
  *Admitted Pro Hac Vice                   Telephone: (703) 734-4363
                                           Facsimile: (703) 734-4340




                                       9
